DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the response filed on 3/12/2021 with a priority date of 7/25/2017.
Claims 1-18, 20 and 21 are currently pending and have been examined.
Claims 1-14, 16-18 and 21 are rejected under 35USC103 using a new combination of references.
Claims 1-18, 20 and 21 are overcome the 35 USC 101 rejection.
Claims 12-16 are not interpreted under 112(f).
Claims 15 and 20 are objected to, but would be allowable if rewritten in independent

Claim Objection
Claims 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As per Claim 15:  
15.    (Currently Amended) The method of claim 12. further comprising: generating a sentiment window corresponding to a sentiment icon of the sentiment icons. the sentiment window comprising a notification of an abnormal sentiment icon and description of factors contributing to the abnormality and providing the sentiment window within the interactive presentation.

As per Claim 20:  
20.    The system of claim 17, wherein the instructions further cause the system to:  determining that the modified visualization differs from the visualization of the interaction path by a difference of at least a predetermined threshold from an average; detect, based on the difference of the at least the predetermined threshold, one or more anomalies between the modified visualization of the interaction path and the visualization of the interaction path; and provide an indication of the one or more anomalies within the modified visualization of the interaction path. 
The claims offer an initial series of steps that collects data about a customer and organizes the data to arrive at sentiment scores for each action in a customer journey, which is are well-known concepts. The claims also offer a series of steps describing an interactive presentation of the interaction path, which is best illustrated by Figures 3A to 3D. Essentially, the figure shows what is typically called a range chart or range bar chart. The visualization steps start with a sequence of icons indicating different types of interactions and sentiment icons indicating a range of general sentiment.. Next the steps discloses segments icons corresponding to segments of users and in response to a user selection of one of these segment icons the interactive path is modified to reflect the path for the segment and the steps also modify a size of the sentiment icon to indicate a range of segment sentiment scores, which is the a range chart.
Gauthier et al. (U.S. 2017/0039233; Hereafter: Gauthier-233) is cited to discloses the data gathering an analysis, but the visualization in Gauthier uses Sankey diagrams. Figure 37-39 show displaying results similar to those claimed with sentiment score (3710) graph 
However, Examiner finds in view of the current three/four reference combinations of claim 15 and claim 20 that adding an additional reference to teach limitations related to the visualization steps of claim 15 and claim 20 would result in unreasonable combinations that are non-obvious.

Reasons for overcoming the Rejections under 35 USC § 101

Prong 1: Claims 1-18, 20 and 21 include collecting data for a plurality of online user interactions with respect to an entity (i.e. business) and analyzing data to determine a sentiment score for user interactions, aggregating data to identify an interaction path, aggregating a sentiment score to generate a general sentiment score and generating a visualization showing a sequence of interactions, the general sentiment score for each interaction and modifying a data to reflect segments of users. Dependent claims include more detail about the type of interactions and determining the sentiment score. 
This concept is an interactive customer journey mapping, which is a visual representation of experiences customers have with a business that tell the story of a customer's experience from 
These concept clearly fall under Certain Methods Of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). The claimed scores also include concepts related to aggregating (summing) and generating a score, which fall under Mathematical Concepts, such as mathematical relationships. Further, the applicant’s concept has merely placed on interfaces that what was being done on paper storyboards. See, Galetto, Moly. “Top Customer Journey Mapping Tools: 50 Useful Software Tools to Map and Visualize Your Customer Journey and Improve the Customer Experience.” NG DATA (May 18, 2017). Retrieved on 6/25/2020 from https://www.ngdata.com/best-customer-journey-mapping-tools/.
	Prong 2: This judicial exception is integrated into a practical application because the limitations related to visualization of the interactive path are applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial 
Step 2B: Not reached

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier et al. (U.S. 2017/0039233; Hereafter: Gauthier-233) in view of Gauthier et al. (U.S. 2017/0039491; Hereafter: Gauthier-491) further in view Pavley et al. (U.S. 2014/0372226; Hereafter: Pavley) further in view of Kan Nishida, July 11, 2016 (Introduction to Text Sentiment Analysis in Exploratory), blog.exploratory.io, accessed Wayback Machine on September 3, 2016. (https://blog.exploratory.io/twitter-sentiment-analysis-scoring-by-sentence-b4d455de3560).
As per Claim 1:  Gauthier-233 in view of Gauthier-491, Pavley and Nishida discloses the following limitations; 
1.    In a digital medium environment for collecting and analyzing analytics data, a computer-implemented method for aggregating interaction information and presenting a user journey comprising:
Gauthier-233 discloses collecting, by a server device, analytics data for a plurality of online user interactions for a plurality of users with respect to an online entity; See, “Referring now to FIG. 4, an extensive Sankey diagram 400 is shown, according to an embodiment. In modern electronic commerce scenarios, there may be massive data on the numerous online customer interactions that eventually result in a target event, e.g., a purchase. When many contacts buy a product and the product provider wishes to see what marketing and communication channels the majority of buyers followed, the available data is often simply impenetrable with current tools.” [0072].
Gauthier-233 discloses analyzing the analytics data to identify attributes of the plurality of online user interactions; See, “In this example, contacts may exchange 
Gauthier-233 discloses determining sentiment scores for each of the plurality of online user interactions based on the identified attributes of the plurality of user interactions, each sentiment score indicating a measurement of sentiment of a user of the plurality of users associated with an online user interaction; See, “A user may specify data of interest by for example filtering contact interactions by time, the various events or touch points traversed by individual contact navigation trajectories, and by the relative percentage of overall flow in each aggregate contact interaction sequence or path.” [0100].See, “A bar chart 3708 may depict an age distribution of the contact population, or other demographic information. A graph 3710 may depict for example a sentiment score for the contact population over some time span. Sentiment scores may reflect for example a level of customer satisfaction or general demeanor of a visiting potential customer toward a business enterprise. Sentiment scores may also denote the attitude of a contact population toward a given product or shopping experience, and may be of great marketing interest.” [0165]. See, “Sentiment scores may be determined via surveys, questionnaires, reviews, and other forms of feedback that may be available for a person to convey their attitudes to a business enterprise.” [0171]. See, “Embodiments may enable a user to analyze sentiment data 
Gauthier-233 discloses aggregating the plurality of online user interactions to identify an interaction path comprising a plurality of different types of online user interactions Figure 5 and [0074-0075] disclose interaction types that include social posting, shop checkout success online and website visit. Figure 31 and [0147] is the clearest depiction of an interaction path with these interaction types label, which is sequence of interaction icons representing different types of interactions. Further, See, Figures 4, 19-32, 24-3, 33-39 and 41 disclose a wide range of event types and interaction paths.
Gauthier-233 does not disclose experienced by a threshold number of the plurality of users associated with a target metric; and Examiner’s note: Gauthier-233 discloses visually depicting 5 paths from 10 possible sets of interaction shown in Figure 9 and that the most frequently taken paths can be of most interest. Gauthier-233 discloses the quantity of users for a given path at [0141] and a cutoff point for each path but fails to disclose a threshold associated with the number of users at a specific node. See, [0092] and [0100]. See also, Figure 9 and [0091-0095] for more about the number of users following each path. Further, Figures 29 and 30 provide a slider bar that highlight paths based on the number of user associated with the path, and Figure 31 and [0147] showing a pull-down menu that allows for different scenarios based on target metrics as well as Figure 27 and [0135-0137] for determining the critical mass of certain types of events.

Gauthier-233 discloses aggregating the sentiment scores for each type of online user interaction of the plurality of different types of online user interactions to generate a general sentiment score indicating a measurement of sentiment of users who experienced the corresponding type of online user interaction; See, “Final sentiment values at a target event and intermediate sentiment values during the journey, e.g., before and after various interactions, are thus often of great interest to marketing analysts.” [0171]. See, 
Gauthier-233 discloses generating an interactive presentation comprising a visualization of the interaction path, the visualization of the interaction path comprising: See, Figures 4, 19-32, 24-3, 33-39 and 41 for interactive visualizations of visualization of interaction paths. Gauthier-233 collects the claimed data for the same purpose as the applicant and performs the same analysis. Gauthier-233 uses Sandkey diagrams to visualize the results. These diagrams include interactive features to view sentiment scores in scrollable menus and dialog box overlays, at [0168] and Figures 37 and 39. Further at [0171-0175] and Figure 41 Gauthier-233 discloses “…placing an associated emoticon over the nodes corresponding to the events.” 
Gauthier-233 discloses a sequence of interaction icons representing the different types of online user interactions; See, [0074-0075] and Figure 5 shows interaction types that include social posting, shop checkout success online and website visit. See, [0144-0146] and Figure 31 for the clearest depiction of an interaction path with these interaction types labeled, which is sequence of interaction icons representing different types of interactions, and Figure 39 also shows a sentiment score.
Gauthier-233 discloses sentiment icons Examiner’s note: Figure 41 shows sentiment icons as emoticons overlaid on a sequence of types of user interaction, thus the representation in Figure 41 discloses sentiment icons for different types of events but it does not directly indicate a range of scores. See also [0175] for determining associated with events.
indicating a range of the determined general sentiment scores for the respective different types of online user interactions in the interaction path, wherein the range of determined general sentiment scores comprises a lowest sentiment score to a highest sentiment score; and 
However, Pavley discloses displaying a graph with a range of general sentiment score corresponding to events with a lowest score and a highest score. See, “The graph may be generated and displayed for a time period 12, which may be any increment of time, for example, seconds, minutes, hours, days, weeks, months, years, decades, etc. The graph 10 may reflect a scale or index 14, which may measure any character or amount of individuals' separate or combined sentiment, using any suitable numbering system and may have a maximum value and a minimum value, such as 0% to 100%, 0 to 10, or any other suitable indicating system. Various values of the index may be correlated with a particular sentiment such as, e.g., happiness, frustration, confidence, anxiety, etc. The graph 10 may optionally reflect one or more events 16a, 16b, 16c, and 16d occurring at known times, each of the events 16a, 16b, 16, and 16d being associated with certain known types or quantities of a given sentiment. For example, an event 16a may occur at a time when the index is relatively high, and may cause the index to drop, whereas event 16b may occur as the index is increasing. The sentiment index 14 may use any suitable numbering system where, for example, a higher sentiment index may be positively correlated with a positive or happy sentiment and a lower sentiment index may be correlated with a negative or unhappy sentiment. The graph 10 may be displayable in any suitable manner and may be manipulated using any suitable user interface to change the view of the graph, for example zooming in and out, changing the time increment 12, etc.” [0027]. See also Figure 1.
segment icons corresponding to segments of users from the plurality of users, the segments of users comprising subsets of the plurality of users; and in response to detecting a selection of a segment icon corresponding to a segment of users, modifying the visualization of the interaction path to reflect interactions experienced by the selected segment of users by modifying a size of the sentiment icons to indicate a range of segment sentiment scores for the segment of users for the respective different types of online interactions in the interaction path. Examiner’s note: Gauthier-233 discloses segmentation but fails to provide any details and Gauthier-233 discloses groups of customers but these groups are customer that share the same journey or experience, which is different than the examples of segments described in the applicant’s specification. Further, Figure 39 shows a window with sentiment scores and age, but the description does not provide sufficient detail about segment icons.
However, Pavley discloses segment icons corresponding to segments of users from the plurality of users, the segments of users comprising subsets of the plurality of users; and in response to detecting a selection of a segment icon corresponding to a segment of users, modifying the visualization of the interaction path to reflect interactions experienced by the selected segment of users by modifying {sentiment icons to indicate a range of segment sentiment scores} for the segment of users for the respective different types of online interactions in the interaction path. Specifically, selectable filter 426 on menu 424, which are interpreted as segment icons. A user can select these filters and view sentiment of different segments shown by line 422 and 420 on segment index 414. See, “FIG. 6 is diagram showing multiple graphs of an index over time, including one or more filter values, according to an exemplary embodiment of the present disclosure. As shown in FIG. 6, the diagram 400 
Gauthier-233 in view of Pavely does not disclose {a size of the sentiment icons to indicate a range of segment sentiment scores}
However, Nishida discloses a size of the sentiment icons to indicate a range of segment sentiment scores by providing what is called a range chart or range bar chart that displays a icons indicating a range of sentiment. Nishida discloses using an off the shelf graphing tool that generates sentiment icons to indicate a range of segment sentiment scores. See page 12.

    PNG
    media_image1.png
    806
    1400
    media_image1.png
    Greyscale



As set forth above Gauthier-233 discloses sentiment icons overlaid on events in Figure 41 as describe in [0171-0175]. Gauthier-233 at [0165] and Figure 36-39 even show a sentiment score graph which also denotes the attitude of a contact population toward a given product or shopping experience. The description of this graph does not explicitly recite a range, but it is clear from the figures that the sentiment increases and decreases relative to values that quantify user sentiment at each interaction. Gauthier-233 at [0171-0175] and Figure 41 also discloses a Sankey diagram showing sentiment along touchpoint in a customer journey with sentiment icons having different sizes that denote the number of contacts experiencing the depicted sentiment. Pavley is not being relied upon for sentiment icons. Pavley discloses the selectable filter to allow users to view sentiment for segments of users on a graph with an index displaying a range related to sentiments and modifying the graph to indicate a range of segment sentiment scores, but Pavely does not disclose a range chart or range bar chart. 
The applicant has not invented the concept of a customer journey, nor has the applicant invented range charts. Instead, the claimed visualization steps take this information and place it in an interactive range chart instead of a Sankey diagram and/or other types of graphs, charts and diagrams.  
Therefore, from the teaching of Gauthier-491, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the types of interactions and target metrics associated various paths representing a customer journey, as disclosed by Gauthier-233, to include interaction experienced by a threshold number of the plurality of users associated, as taught by Gauthier-491, for the purpose of enabling users to appropriately respond to issues that may arise in the path or journey. See Gauthier-491, [0019].
Therefore, from the teaching of Pavley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the interactive presentations of visualization of interactions paths and the sentiment scores, as disclosed by Gauthier-233 and Gauthier-491, modify the data shown based on a selection of a particular segment as taught by Pavley, for the purpose of determining the current sentiment of users of a particular website, users' sentiment regarding a particular subject, and/or any other segment of users or subjects. See Pavley a [0049].
Therefore, from the teaching of Nishida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the interactive presentations of visualization of interactions paths and the sentiment scores, as 

As per Claim 2:  Gauthier-233 in view of Gauthier-491, Pavley and Nishida discloses the following limitations; 
Pavley discloses 2.    The method of claim 1, further comprising excluding outliers from the range of determined general sentiment scores and the range of segment sentiment scores. See, “Simultaneously with, before, or after, step 220, the electronic device may receive filter information at step 230. The filter category of information used to exclude input data based on one or more characteristics of the input data, such as geographic, demographic, or any other input data characteristics. For example, in order to determine a sentiment index of the general sentiment of online users, a segment of online users from a particular location or other characteristic, who may be unusually unhappy compared with other users, may be excluded.” [0036].

As per Claim 3:  Gauthier-233 in view of Gauthier-491, Pavley and Nishida discloses the following limitations; 
Gauthier-233 3.    The method of claim 1, wherein analyzing the analytics data to identify attributes of the plurality of online user interactions comprises identifying predefined signals based on tracked user behavior with respect to the plurality of online user interactions. See, “The interaction type may be the most specific designation, which 

As per Claim 4:  Gauthier-233 in view of Gauthier-491, Pavley and Nishida discloses the following limitations; 
4.    The method of claim 1, further comprising, 
Pavley discloses in response to detecting a selection of a segment icon corresponding to a segment of users, further modifying the visualization of the interaction path to reflect interactions experienced by the selected segment of users by: identifying a segment interaction path See, “FIG. 6 is diagram showing multiple graphs of an index over time, including one or more filter values, according to an exemplary embodiment of the present disclosure. As shown in FIG. 6, the diagram 400 shows a graph 418 of unfiltered data of a sentiment index 414 over time 412. The diagram 400 also includes graphs 420 and 422 of filtered input data based on selectable filters 426 from menu 424. The filters may exclude 
Gauthier-233 discloses reflecting interactions commonly experienced by the selected segment; and replacing, within the visualization of the interaction path, the sentiment icons with segment sentiment icons corresponding to the segment interaction path.
Examiner’s note: Gauthier-233 discloses sandkey diagrams for groups of users, but these groups are not segments of users select from a list of segments, thus Pavley is cited to teach selected segments. Gauthier-233 discloses that the user can select of group of users, such as angry users, and display the sentiment icons and paths commonly experience by those users. Examiner respectfully asserts that it would be obvious to do the same thing on the graph format for the segments in Pavley. See, “Embodiments may enable a user to analyze sentiment data from one Sankey diagram in another Sankey diagram. For example, a user may select an event to analyze, e.g., a potential customer got angry during a phone conversation. The embodiments may then review the past several different events that led to the same sentiment for some or all of the customers or potential customers, to determine what interactions cause customer anger. The user may direct the embodiments to retrieve the sentiment values for those angry customers at the time each of those individual events occurred, and count the number of recurrences of the adverse sentiment. The user may then 

As per Claim 5:  Gauthier-233 in view of Gauthier-491, Pavley and Nishida discloses the following limitations; 
Gauthier-233 5.    The method of claim 4, further comprising identifying different sets of attributes for different types of online user interactions of the plurality of online user interactions. See, “Referring now to FIG. 5, a diagram 500 is shown of a contact interaction data table, according to an embodiment. Each contact interaction that occurs with a business establishment may be represented by an entry in the data table. Each interaction may be assigned a contact key (analogous to an identification number), and may be time stamped. Each interaction may also be characterized by an interaction type, communication medium, and an assigned channel.” [0074].

As per Claim 6:  Gauthier-233 in view of Gauthier-491, Pavley and Nishida discloses the following limitations; 
Gauthier-233 6.    The method of claim 1, wherein analyzing the analytics data to identify attributes comprises, for each of the plurality of online user interactions, identifying two or more of: a length of the online user interaction, a time between the online user interaction and a previous online user interaction for a user, or a time between the online user interaction and a subsequent online user interaction for the user. See, “Referring now to FIG. 5, a diagram 500 is shown of a contact interaction data table, according to an embodiment. Each contact interaction that occurs with a business 

As per Claim 7:  Gauthier-233 in view of Gauthier-491, Pavley and Nishida discloses the following limitations; 
Gauthier-233 7.    The method of claim 1, wherein analyzing the analytics data to identify attributes comprises, for each of the plurality of online user interactions, identifying one or more of: social customer relationship management text, live chat text, survey results, a length of an online user interaction, a time between the online user interaction and a previous online user interaction, a time between the online user interaction and a subsequent online user interaction, an identifier of a previous online user interaction, or an identifier of a subsequent online user interaction. See, “Referring now to FIG. 41, a Sankey diagram 4100 representing sentiments and emotions is shown, according to an embodiment. Contact sentiment is a measure of the mental states experienced over time by a person while undergoing a given interaction journey. Sentiment scores may be determined via surveys, questionnaires, reviews, and other forms of feedback that may be available for a person to convey their attitudes to a business enterprise. Sentiment is known to change rapidly for example when a customer is frustrated or disappointed at some aspect of their interactive experience. Final sentiment values at a target event and intermediate sentiment values during the journey, e.g., before and after various interactions, are thus often of great interest to marketing analysts.” [0171].

As per Claim 8:  Gauthier-233 in view of Gauthier-491, Pavley and Nishida discloses the following limitations; 
Gauthier-233 8.    The method of claim 1, further comprising: receiving a user input identifying a number of types of online user interactions to include within the interaction path; and limiting a number of the interaction icons in the visualization of the interaction path based on the number of types of online user interactions identified by the user input. See, “Referring now to FIG. 11, a diagram 1100 is shown of a SQL query related to the FIG. 10 Sankey diagram, according to an embodiment. This query selects a target group of contacts by contact key by looking at interaction data during calendar year 2014 for Spain and Germany that led to a target event via paths with up to three interaction steps. Specifically, the paths of interest are those with interactions in the channels "COMMERCE, EVENT", "COMMERCE, EVENT, COMMERCE", or "COMMERCE, EVENT, WEB" (stated in reverse time order). These paths of interest correspond to, and indeed were selected by a user, in reference to the Sankey diagram of FIG. 10.” [0099]. See, “The embodiments thus enable a user to customize not only the display in a Sankey diagram of mined data specified via a SQL query, but to customize the selection of the mined data via user interaction with the Sankey diagram itself. In this way, the embodiments may allow a user to explore and investigate contact interactions in an entirely intuitive, visual manner, without requiring the user to write any queries at all. A user may specify data of interest by for example filtering contact interactions by time, the various events or touch points traversed by individual contact navigation trajectories, and by the relative percentage of overall flow in each aggregate contact interaction sequence or path. Such interest specification may be 

As per Claim 9:  Gauthier-233 in view of Gauthier-491, Pavley and Nishida discloses the following limitations; 
Gauthier-233 9.    The method of claim 1, wherein the interactive presentation further comprises a digital asset corresponding to a type of online user interaction within the interaction path. See, “To visually distinguish the path that has less than three interactions, e.g. the user group D behavior, embodiments may add a new ENTRY node 1916 to the Sankey diagram 1900. Also, embodiments may use two EVENT nodes to represent the same interaction that may occur at different positions in history. Thus, EVENT node 1910 may denote the opening of the email before reviewing the product, while EVENT node 1914 may denote the opening of the email after reviewing the product. The result is a visually clear representation of the aggregated contact interaction sequences leading to a target event of interest.” [0122]. See, “A user may wish to "drill down" into a particular event, by for example clicking on the node representing that event. This user interaction may, in one embodiment, trigger an expansion of the clicked node so that all the children associated to it may be depicted in the Sankey diagram rendered in the graphical user interface. Each child node may be colored or otherwise depicted in a manner similar to but notably distinctive 

As per Claim 10:  Gauthier-233 in view of Gauthier-491, Pavley and Nishida discloses the following limitations; 
Gauthier-233 10.    The method of claim 9, wherein the visualization of the interaction path comprises an asset icon corresponding to the digital asset, and wherein the method further comprises, in response to detecting a user selection of the asset icon on a client device, providing the digital asset to the client device. See, “Referring now to FIG. 38, a Sankey diagram 3800 with additional contextual statistical data in a dialog box overlay is shown, according to an embodiment. In this embodiment, a customer may click on a given path or event node in the Sankey diagram 3800 or otherwise trigger the depiction of a dialog box 3802. The dialog box 3802 may provide details about the clicked item, for example to show information about the key persons of influence making the contact interaction journeys through or along the selected Sankey diagram item.” [0166].

As per Claim 11:  Gauthier-233 in view of Gauthier-491, Pavley and Nishida discloses the following limitations; 
Gauthier-233 11. The method of claim 1, wherein the visualization of the interaction path further comprises an indicator of a communication channel over which a corresponding type of online user interaction occurred for each of the interaction icons. See, “In this example, contacts may exchange opinions and share experiences via social 

As per Claim 12:  Gauthier-233 in view of Gauthier-491, Pavley and Nishida discloses the following limitations; 
12. In a digital medium environment for collecting and analyzing analytics data, a computer-implemented method for aggregating interaction information and presenting a user journey comprising:
collecting, by a server device, analytics data for a plurality of online user interactions for a plurality of users with respect to an online entity; See, “Referring now to FIG. 4, an extensive Sankey diagram 400 is shown, according to an embodiment. In modern electronic commerce scenarios, there may be massive data on the numerous online customer interactions that eventually result in a target event, e.g., a purchase. When many contacts buy a product and the product provider wishes to see what marketing and communication channels the majority of buyers followed, the available data is often simply impenetrable with current tools.” [0072].
Gauthier-233 discloses analyzing the analytics data to identify attributes of the plurality of online user interactions; See, “In this example, contacts may exchange opinions and share experiences via social media sites such as Facebook.TM., Reddit.TM., and Twitter.TM., many times. Contacts may also perform internet searches via search engines such as Google.TM. and at business establishment home pages, reviewer pages, etc. prior to a purchase. Embodiments described herein may process all of these interactions to produce the extensive Sankey diagram 400 in real time. The embodiments may thus systematically identify customer interests and create a complete orderly view of contacts in an interactive business ecosystem spanning a variety of channels.” [0073].
Gauthier-233 discloses determining sentiment scores for each of the plurality of online user interactions based on the identified attributes of the plurality of user interactions, each sentiment score indicating a measurement of sentiment of a user of the plurality of users associated with an online user interaction; See, “A user may specify data of interest by for example filtering contact interactions by time, the various events or touch points traversed by individual contact navigation trajectories, and by the relative 
Gauthier-233 discloses aggregating the plurality of online user interactions to identify an interaction path comprising a plurality of different types of online user interactions See, “In this example, contacts may exchange opinions and share experiences via social media sites such as Facebook.TM., Reddit.TM., and Twitter.TM., many times. Contacts may also perform internet searches via search engines such as Google.TM. and at business establishment home pages, reviewer pages, etc. prior to a purchase. Embodiments described herein may process all of these interactions to produce the extensive Sankey diagram 400 in real time. The embodiments may thus systematically identify customer interests and create a 
Gauthier-233 does not disclose experienced by a threshold number of the plurality of users associated with a target metric; Examiner’s note: Gauthier-233 discloses visually depicting 5 paths from 10 possible sets of interaction shown in Figure 9 and that the most frequently taken paths can be of most interest. Gauthier-233 discloses the total number of users for a given path but fails to disclose a threshold associated with the number of users as a specific node. See, [0092] and [0100]. See also, Figure 9 and [0091-0095] for more about the number of user’s following each path. Further, Figures 29 and 30 provide a slider bar that highlight paths based on the number of user associated with the path, and Figure 31 and [0147] showing a pull-down menu that allows for different scenarios based on target metrics as well as Figure 27 and [0135-0137] for determining the critical mass of certain types of events.
However, Gauthier-491 discloses building a customer journey experience having nodes, milestones and elements associated with a threshold number of users. See, “In an embodiment, the density of the element reflects a number of customers associated with the element. For example, the number of customers associated with the element may be those customers who have traversed that milestone or node. The method 200 may then determine whether the density meets a threshold value (box 208). If the density does not meet the threshold value, the method 200 may end. Otherwise, if the density meets the threshold value, the method 200 may trigger an associated action (box 212). The action may be configurable, as further described herein. That is, the method may build a business object.” [0025]. See, “The create target group dialog box 310 may be a user interface element by 
Gauthier-233 discloses generating an interactive presentation comprising a visualization of the interaction path, the visualization of the interaction path comprising: See, Figures 4, 19-32, 24-3, 33-39 and 41 for interactive visualizations of visualization of interaction paths. Gauthier-233 collects the claimed data for the same purpose as the applicant and performs the same analysis. Gauthier-233 uses Sandkey diagrams to visualize the results. These diagrams include interactive features to view sentiment scores in scrollable menus and dialog box overlays, at [0168] and Figures 37 and 39. Further at [0171-0175] and Figure 41 Gauthier-233 discloses “…placing an associated emoticon over the nodes corresponding to the events.”
Gauthier-233 discloses a sequence of interaction icons representing the types of online user interactions and See, [0074-0075] and Figure 5 shows interaction types that include social posting, shop checkout success online and website visit. See, [0144-0146] and Figure 31 for the clearest depiction of an interaction path with these interaction types labeled, which is sequence of interaction icons representing different types of interactions, and Figure 39 also shows a sentiment score.
sentiment icons for different types of online user interactions in the interactions path. Examiner’s note: Figure 41 shows sentiment icons as emoticons overlaid on a sequence of types of user interaction, thus the representation in Figure 41 discloses sentiment icons for different types of events but it does not directly indicate a range of scores. See also [0175] for determining associated with events.
Gauthier-233 does not disclose indicating a range of determined general sentiment scores for the types of online user interactions wherein the range of the determined general sentiment scores comprises a lowest sentiment score to a highest sentiment score; and  
However, Pavley discloses displaying a graph with a range of general sentiment score corresponding to events with a lowest score and a highest score. See, “The graph may be generated and displayed for a time period 12, which may be any increment of time, for example, seconds, minutes, hours, days, weeks, months, years, decades, etc. The graph 10 may reflect a scale or index 14, which may measure any character or amount of individuals' separate or combined sentiment, using any suitable numbering system and may have a maximum value and a minimum value, such as 0% to 100%, 0 to 10, or any other suitable indicating system. Various values of the index may be correlated with a particular sentiment such as, e.g., happiness, frustration, confidence, anxiety, etc. The graph 10 may optionally reflect one or more events 16a, 16b, 16c, and 16d occurring at known times, each of the events 16a, 16b, 16, and 16d being associated with certain known types or quantities of a given sentiment. For example, an event 16a may occur at a time when the index is relatively high, and may cause the index to drop, whereas event 16b may occur as the index is increasing. The sentiment index 14 may use any suitable numbering system where, for 
Gauthier-233 does not disclose segment icons corresponding to segments of users from the plurality of users, the segments of users comprising subsets of the plurality of users; and in response to detecting a selection of a segment icon corresponding to a segment of users, modifying he visualization of the interaction path to reflect interactions experienced by the selected segment of users by modifying a size of the sentiment icons to indicate a range of segment sentiment scores for the segment of users for the respective different types of online user interactions in the interaction path.
Examiner’s note: Gauthier-233 discloses segmentation but fails to provide any details and Gauthier-233 discloses groups of customers but these groups are customer that share the same journey or experience, which is different than the examples of segments described in the applicant’s specification. Further, Figure 39 shows a window with sentiment scores and age, but the description does not provide sufficient detail about segment icons.
However, Pavley discloses segment icons corresponding to segments of users from the plurality of users, the segments of users comprising subsets of the plurality of users; and in response to detecting a selection of a segment icon corresponding to a segment of users, modifying the visualization of the interaction path to reflect interactions experienced by the selected segment of users by modifying {sentiment icons to indicate a range of segment sentiment scores} for the segment of users for the respective different types of online 
Gauthier-233 in view of Pavely does not disclose {a size of the sentiment icons to indicate a range of segment sentiment scores}
However, Nishida discloses a size of the sentiment icons to indicate a range of segment sentiment scores by providing what is called a range chart or range bar chart that displays a icons indicating a range of sentiment. Nishida discloses using an off the shelf graphing tool that generates sentiment icons to indicate a range of segment sentiment scores. See page 12.

    PNG
    media_image1.png
    806
    1400
    media_image1.png
    Greyscale



As set forth above Gauthier-233 discloses sentiment icons overlaid on events in Figure 41 as describe in [0171-0175]. Gauthier-233 at [0165] and Figure 36-39 even shows a sentiment score graph which also denotes the attitude of a contact population toward a given product or shopping experience. The description of this graph does not explicitly recite a range, but it is clear from the figure that the sentiment increases and decreases relative to values the quantify user sentiment at each interaction. Gauthier-233 at [0171-0175] and Figure 41 also discloses a Sankey diagram showing sentiment along touchpoint in a customer journey with sentiment icons having different sizes that indicate that denote the number of contacts experiencing the depicted sentiment. Pavley is not being relied upon for sentiment icons. Pavley discloses the selectable filter to allow users to view sentiment for segments of users on a graph with an index displaying a range related to sentiments and modifying the graph to indicate a range of segment sentiment scores, but Pavely does not disclose a range chart or range bar chart. 
The applicant has not invented the concept of a customer journey, nor has the applicant invented range charts. Instead, the claimed visualization steps take this information and place it in an interactive range chart instead of a Sankey diagram and/or other types of graphs, charts and diagrams.  
Therefore, from the teaching of Gauthier-491, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the types of interactions and target metrics associated various paths representing a customer journey, as disclosed by Gauthier-233, to include interaction experienced by a threshold number of the plurality of users associated, as taught by Gauthier-491, for the purpose of enabling users to appropriately respond to issues that may arise in the path or journey. See Gauthier-491, [0019].
Therefore, from the teaching of Pavley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the interactive presentations of visualization of interactions paths and the sentiment scores, as disclosed by Gauthier-233 and Gauthier-491, modify the data shown based on a selection of a particular segment as taught by Pavley, for the purpose of determining the current sentiment of users of a particular website, users' sentiment regarding a particular subject, and/or any other segment of users or subjects. See Pavley a [0049].
Therefore, from the teaching of Nishida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the interactive presentations of visualization of interactions paths and the sentiment scores, as 

As per Claim 13:  Gauthier-233 in view of Gauthier-491, Pavley and Nishida discloses the following limitations; 
Gauthier-233 discloses 13.    The method of claim 12, wherein determining the ranges of sentiment scores comprises: determining a sentiment score for each online user interaction, wherein determining the sentiment score comprises, for each online user interaction: identifying a type of online user interaction; analyzing the analytics data to identify a set of attributes for an online user interaction based on the identified type of online user interaction; and determining a sentiment score for the online user interaction based on the identified set of attributes; and aggregating the sentiment scores for the plurality of user interactions to calculate ranges of sentiment scores for the plurality of types of online user interactions. See, “Referring now to FIG. 41, a Sankey diagram 4100 representing sentiments and emotions is shown, according to an embodiment. Contact sentiment is a measure of the mental states experienced over time by a person while undergoing a given interaction journey. Sentiment scores may be determined via surveys, questionnaires, reviews, and other forms of feedback that may be available for a person to convey their attitudes to a business enterprise. Sentiment is known to change rapidly for example when a customer is frustrated or disappointed at some aspect of their interactive experience. Final sentiment values at a target event and intermediate sentiment values during  See also, Figures 39 and 41 along with [0166], [0172-0175]. See also, [0075] for types of user interactions.

As per Claim 14:  Gauthier-233 in view of Gauthier-491, Pavley and Nishida discloses the following limitations; 
Gauthier-233 discloses 14.    The method of claim 13, wherein determining the sentiment score for each online user interaction comprises, for each online user interaction, analyzing the analytics data to identify two or more attributes comprising one or more of: a length of the online user interaction, a time between the online user interaction and a previous online user interaction for a user, a time between the online user interaction and a subsequent online user interaction for the user, social customer relationship management text, live chat text, survey results, an identifier of a previous online user interaction, or an identifier of a subsequent online user interaction. See, “Referring now to FIG. 41, a Sankey diagram 4100 representing sentiments and emotions is shown, according to an embodiment. Contact sentiment is a measure of the mental states experienced over time by a person while undergoing a given interaction journey. Sentiment scores may be determined via surveys, questionnaires, reviews, and other forms of feedback that may be available for a person to convey their attitudes to a business enterprise. Sentiment is known to change rapidly for example when a customer is frustrated or disappointed at some aspect of their interactive experience. Final sentiment values at a target event and intermediate sentiment values during the journey, e.g., before and after various interactions, are thus often of great interest to marketing analysts.” [0171]. See, “In one 


As per Claim 21:  Gauthier-233 in view of Gauthier-491, Pavley and Nishida discloses the following limitations; 
Gauthier-233 21.    (Previously Presented) The method of claim 10, further comprising, in response to detecting the user selection of the asset icon, providing a preview of the digital asset to the client device within the interactive presentation. See, “Referring now to FIG. 38, a Sankey diagram 3800 with additional contextual statistical data in a dialog box overlay is shown, according to an embodiment. In this embodiment, a customer may click on a given path or event node in the Sankey diagram 3800 or otherwise trigger the depiction of a dialog box 3802. The dialog box 3802 may provide details about the clicked item, for example to show information about the key persons of influence making the contact interaction journeys through or along the selected Sankey diagram item.” [0166].

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier-233 in view of Pavley in view of Nishida.
As per Claim 17:  Gauthier-233 in view of Pavley and Nishida discloses the following limitations; 
17. A system for generating and presenting a customer journey, the system comprising: at least one processor; and a non-transitory storage medium comprising instructions thereon that, when executed by the at least one processor, cause the system to:
Gauthier-233 discloses collect analytics data for a plurality of online user interactions for a plurality of users with respect to an online entity; See, “Referring now to FIG. 4, an extensive Sankey diagram 400 is shown, according to an embodiment. In modern electronic commerce scenarios, there may be massive data on the numerous online customer interactions that eventually result in a target event, e.g., a purchase. When many contacts buy a product and the product provider wishes to see what marketing and communication channels the majority of buyers followed, the available data is often simply impenetrable with current tools.” [0072].
Gauthier-233 discloses identify, for each of the plurality of online user interactions, a type of online user interaction; See, “In this example, contacts may exchange opinions and share experiences via social media sites such as Facebook.TM., Reddit.TM., and Twitter.TM., many times. Contacts may also perform internet searches via search engines such as Google.TM. and at business establishment home pages, reviewer pages, etc. prior to a purchase. Embodiments described herein may process all of these interactions to produce the extensive Sankey diagram 400 in real time. The embodiments may thus systematically 
Gauthier-233 discloses identify, for each of the plurality of online user interactions and based on the analytics data, a set of attributes corresponding to the identified type of online user interaction; See, “Referring now to FIG. 5, a diagram 500 is shown of a contact interaction data table, according to an embodiment. Each contact interaction that occurs with a business establishment may be represented by an entry in the data table. Each interaction may be assigned a contact key (analogous to an identification number), and may be time stamped. Each interaction may also be characterized by an interaction type, communication medium, and an assigned channel.” [0074].
Gauthier-233 discloses determine, for each of the plurality of online user interactions, a sentiment score based on the identified attributes of the plurality of online user interactions indicating a measurement of sentiment of a user of the plurality of users associated with the online user interaction; See, “A user may specify data of interest by for example filtering contact interactions by time, the various events or touch points traversed by individual contact navigation trajectories, and by the relative percentage of overall flow in each aggregate contact interaction sequence or path.” [0100].See, “A bar chart 3708 may depict an age distribution of the contact population, or other demographic information. A graph 3710 may depict for example a sentiment score for the contact population over some time span. Sentiment scores may reflect for example a level of customer satisfaction or general demeanor of a visiting potential customer toward a business enterprise. Sentiment scores may also denote the attitude of a contact population toward a given product or shopping experience, and may be of great marketing interest.” [0165]. See, “Sentiment scores may be determined via surveys, questionnaires, reviews, and other forms of feedback that may be available for a person to convey their attitudes to a business enterprise.” [0171]. See, “Embodiments may enable a user to analyze sentiment data from one Sankey diagram in another Sankey diagram. For example, a user may select an event to analyze, e.g., a potential customer got angry during a phone conversation. The embodiments may then review the past several different events that led to the same sentiment for some or all of the customers or potential customers, to determine what interactions cause customer anger” [0175]. See also, [0171-0175] and Figure 41 for more about sentiment.
Gauthier-233 discloses aggregate the plurality of online user interactions to identify an interaction path comprising a plurality of types of online user associated with a target metric;  Figure 5 and [0074-0075] disclose interaction types that include social posting, shop checkout success online and website visit. Figure 31 and [0147] is the clearest 
Gauthier-233 discloses aggregate the sentiment scores for each type of online user interaction of the plurality of different types of online user interactions to generate a general sentiment score indicating a measurement of sentiment of users who experienced the corresponding type of online user interaction; See, “Final sentiment values at a target event and intermediate sentiment values during the journey, e.g., before and after various interactions, are thus often of great interest to marketing analysts.” [0171]. See, “These states may be tracked over a period of time for all contacts, or for a particular chain of events, e.g., a path, of interest.” [0172]. See also Figure 41 where emoticons representing sentiment are overlaid on events, thus the emoticon represents the general sentiment scores for the users the experienced that event.
Gauthier-233 discloses generate an interactive presentation comprising a visualization of the interaction path, the visualization of the interaction path comprising: See, Figures 4, 19-32, 24-3, 33-39 and 41 for interactive visualizations of visualization of interaction paths. Gauthier-233 collects the claimed data for the same purpose as the applicant and performs the same analysis. Gauthier-233 uses Sandkey diagrams to visualize the results. These diagrams include interactive features to view sentiment scores in scrollable menus and dialog box overlays, at [0168] and Figures 37 and 39. Further at [0171-0175] and Figure 41 Gauthier-233 discloses “…placing an associated emoticon over the nodes corresponding to the events.” 
a sequence of interaction icons representing the different types of online user interactions; See, [0074-0075] and Figure 5 shows interaction types that include social posting, shop checkout success online and website visit. See, [0144-0146] and Figure 31 for the clearest depiction of an interaction path with these interaction types labeled, which is sequence of interaction icons representing different types of interactions, and Figure 39 also shows a sentiment score.
Gauthier-233 discloses a sentiment icons Examiner’s note: Figure 41 shows sentiment icons as emoticons overlaid on a sequence of types of user interaction, thus the representation in Figure 41 discloses sentiment icons for different types of events but it does not directly indicate a range of scores. See also [0175] for determining associated with events.
Gauthier-233 does not disclose indicating a range of the determined general sentiment scores for the respective types of online user interactions in the interaction path, wherein the range of the determined general sentiment scores comprises a lowest sentiment score to a highest sentiment score; and 
However, Pavley discloses displaying a graph with a range of general sentiment score corresponding to events with a lowest score and a highest score. See, “The graph may be generated and displayed for a time period 12, which may be any increment of time, for example, seconds, minutes, hours, days, weeks, months, years, decades, etc. The graph 10 may reflect a scale or index 14, which may measure any character or amount of individuals' separate or combined sentiment, using any suitable numbering system and may have a maximum value and a minimum value, such as 0% to 100%, 0 to 10, or any other suitable indicating system. Various values of the index may be correlated with a particular sentiment such as, e.g., happiness, frustration, confidence, anxiety, etc. The graph 10 may optionally 
Gauthier-233 does not disclose segment icons corresponding to segments of users from the plurality of users, the segments of users comprising subsets of the plurality of users; and in response to detecting a selection of a segment icon corresponding to a segment of users, modifying the visualization of the interaction path to reflect interactions experienced by the selected segment of users by modifying a size of the sentiment icons to indicate a range of segment sentiment score for the segment of users for the respective different types of online user interactions in the interaction path. Examiner’s note: Gauthier-233 discloses segmentation but fails to provide any details and Gauthier-233 discloses groups of customers but these groups are customer that share the same journey or experience, which is different than the examples of segments described in the applicant’s specification. Further, Figure 39 shows a window with sentiment scores and age, but the description does not provide sufficient detail about segment icons.

Gauthier-233 in view of Pavely does not disclose {a size of the sentiment icons to indicate a range of segment sentiment scores}
 a size of the sentiment icons to indicate a range of segment sentiment scores by providing what is called a range chart or range bar chart that displays a icons indicating a range of sentiment. Nishida discloses using an off the shelf graphing tool that generates sentiment icons to indicate a range of segment sentiment scores. See page 12.

    PNG
    media_image1.png
    806
    1400
    media_image1.png
    Greyscale



As set forth above Gauthier-233 discloses sentiment icons overlaid on events in Figure 41 as describe in [0171-0175]. Gauthier-233 at [0165] and Figure 36-39 even shows a sentiment score graph which also denotes the attitude of a contact population toward a given product or shopping experience. The description of this graph does not explicitly recite a range, but it is clear from the figure that the sentiment increases and decreases relative to values the quantify user sentiment at each interaction. Gauthier-233 at [0171-0175] and Figure 41 also discloses a Sankey diagram showing sentiment along touchpoint in a customer journey with sentiment  and modifying the graph to indicate a range of segment sentiment scores, but Pavely does not disclose a range chart or range bar chart. Nishida discloses a range chart where the size of the icons (i.e. bars) represent a range of sentiment.
The applicant has not invented the concept of a customer journey, nor has the applicant invented range charts. Instead, the claimed visualization steps take this information and place it in an interactive range chart instead of a Sankey diagram and/or other types of graphs, charts and diagrams.  
Therefore, from the teaching of Pavley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the interactive presentations of visualization of interactions paths and the sentiment scores, as disclosed by Gauthier-233, to modify the data shown based on a selection of a particular segment as taught by Pavley, for the purpose of determining the current sentiment of users of a particular website, users' sentiment regarding a particular subject, and/or any other segment of users or subjects. See Pavley a [0049].
Therefore, from the teaching of Nishida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the interactive presentations of visualization of interactions paths and the sentiment scores, as disclosed by Gauthier-233 and Pavely to use a range chart with icons based on a range of sentiment, as taught by Nishida, for the purpose of determining the current sentiment of users 

As per Claim 18:  Gauthier-233 in view of Pavley and Nishida discloses the following limitations; 
Gauthier-233 discloses 18.    The system of claim 17, wherein the instructions further cause the system to: detect a selection of an interaction icon within the visualization of the interaction path; and in response to detecting the selection of the interaction icon, provide a window within the visualization of the interaction path comprising an identification of one or more factors associated with a measurement of sentiment for the plurality of users with respect to the online user interactions corresponding to the selected interaction icon. See, “Referring now to FIG. 39, a Sankey diagram 3900 with further contextual statistical data in a dialog box overlay is shown, according to an embodiment. As with FIG. 37, embodiments may provide a scrollable set of panels where contextual data related to the contacts making the various diagrammed journeys may be shown. In this embodiment however, the data may be provided in the dialog box overlay as in the case of FIG. 38.” [0168].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gauthier-233 in view of Gauthier-491, Pavley and Nishida further in view of Schubert (U.S. 2013/0124257; Schubert).
As per Claim 16:  Gauthier-233 in view of Gauthier-491, Pavley, Nishida and Schubert discloses the following limitations; 
16. The method of claim 15, wherein determining the sentiment score for each of the online user interaction based on the combination of multiple attributes comprises, for each of the online user interactions: identifying a type of the online user interaction; and See, “Referring now to FIG. 41, a Sankey diagram 4100 representing sentiments and emotions is shown, according to an embodiment. Contact sentiment is a measure of the mental states experienced over time by a person while undergoing a given interaction journey. Sentiment scores may be determined via surveys, questionnaires, reviews, and other forms of feedback that may be available for a person to convey their attitudes to a business enterprise. Sentiment is known to change rapidly for example when a customer is frustrated or disappointed at some aspect of their interactive experience. Final sentiment values at a target event and intermediate sentiment values during the journey, e.g., before and after various interactions, are thus often of great interest to marketing analysts.” [0171]. See, “In one embodiment, sentiment may be associated with a plurality of non-alphanumeric visual indicia, such as pictorial representations or visual graphics that may be displayed in response to a user customization of the Sankey diagram 4100. The pictorial representations may include emotional icons or "emoticons", which are symbolic facial diagrams intended to immediately convey a recognizable mental state to a viewer. Mental states to be conveyed may include happiness, unhappiness, surprise, confusion, and frustration for example, and each may have some relative intensity associated therewith. These states may be tracked over a period of time for all contacts, or for a particular chain of events, e.g., a path, of interest.” [0172].
Gauthier-233 does not disclose applying different weighting factors to the multiple attributes based on the identified type of the online user interaction.

Therefore, from the teaching of Schubert, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the types of interactions and target metrics associated various paths representing a customer journey, as disclosed by Gauthier-233 in view of Gauthier-491, to apply weights to attributes of the customer interaction, as taught by Schubert, for the purpose of effectively measuring the engagement levels of customers so that they can form lasting relationships with these individuals maximizing the revenue potential from each of them. See Schubert, [0002].
Response to Arguments
Applicant's arguments filed on 3/12/2021 with respect to claims 1-18, 20 and 21 have been fully considered. 
Regarding 35 USC 101: The rejection is overcome.
Regarding 35 USC 103: The disclosure of Gauthier-233 and Gauthier-243 and Pavley, as well as the combination of references clearly places the cited figures on a graphical user interface. Examiner respectfully asserts that it is completely unreasonable to conclude that one skilled in the art would not recognize that the figures showing interfaces in Gauthier-233. Nishida. 
As set forth above Gauthier-233 discloses sentiment icons overlaid on events in Figure 41 as describe in [0171-0175]. Gauthier-233 at [0165] and Figure 36-39 even shows a sentiment score graph which also denotes the attitude of a contact population toward a given product or shopping experience. The description of this graph does not explicitly recite a range, but it is clear from the figure that the sentiment increases and decreases relative to values the quantify user sentiment at each interaction. Gauthier-233 at [0171-0175] and Figure 41 also discloses a Sankey diagram showing sentiment along touchpoint in a customer journey with sentiment icons having different sizes that indicate that denote the number of contacts experiencing the depicted sentiment. Pavley is not being relied upon for sentiment icons. Pavley discloses the selectable filter to allow users to view sentiment for segments of users on a graph with an index displaying a range related to sentiments and modifying the graph to indicate a range of segment sentiment scores, but Pavely does not disclose a range chart or range bar chart. Nishida discloses a range chart where the size of the icons (i.e. bars) represent a range of sentiment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference disclose ExperienceFellow, which was available prior to the 
Mobile Ethnography (Stickdorn, Marc and Schneider, Jakob (2015, October 5 Published). Mobile Ethnography ExperienceFellow a service design start-up. Retrieved from https://www.slideshare.net/jakoblies/marc-stickdorn-jakob-schneider-mobile-ethnography-and-experiencefellow-a-service-design-startup?qid=1be97d5e-afba-4add-81eb-97195eaeb9cc&v=&b=&from_search=1.
ExperienceFellow - The researchers perspective (Stickdorn, Marc (2017, April 26 Published). ExperienceFellow - The researchers perspective. Retrieved from
https://www.youtube.com/watch?v=8LfsiBZld4U.
	Further, Galetto, which was NPL cited under 35 USC 101 is particularly relevant because all 50 of these software applications were available before the applicant’s filing date. Specifically numbers 43 User replay and 39 IMB Jouney Designer both include features related to customer segments. Examiner search included accessing these websites via the interactive links in the article but the software on the websites was the latest release, which means there is no way to know if the current functionality was available as of the applicant priority date and the press releases and company information did not provide detailed descriptions of specific interface elements and functionality. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688